Andrew J. Frisch
Partner

212-344-5400                                             26 Broadway, New York, NY 10004
afrisch@schlamstone.com                                  Main: 212 344-5400 Fax: 212 344-7677
                                                         schlamstone.com

October 15, 2020

The Honorable Eric Komitee
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Aleksandr Zhukov, 18-CR-633 (EK)

Dear Judge Komitee:

We write to provide the Court with a status report.

We have today filed a motion in the Court of Appeals in support of Mr. Zhukov’s appeal
from the Court’s denial of bond. We will endeavor to provide the Court with a copy of
the filing either by ECF or email to your Honor’s case manager.

We have begun work on a renewed motion to dismiss the case. We expect the motion to
argue that the violation of Mr. Zhukov’s right to speedy trial is complete, but that steps
can be taken relevant to the ongoing violations of Mr. Zhukov’s right to counsel, due
process, and fundamental fairness. We intend to file the motion next week.

After some difficulty in identifying someone to visit with Mr. Zhukov at the MDC to
resume review of the government’s discovery on a laptop, we identified attorney
Andrew Mancilla, who was interested in the assignment and eager for the concomitant
compensation. After complying with the MDC’s various protocols, Mr. Mancilla visited
Mr. Zhukov with a laptop at the MDC last week. For reasons which Mr. Mancilla will
explain in a declaration (and can address in a teleconference with the Court), he declines
to return to the MDC out of concern for his well-being. Mr. Mancilla’s conclusion is that
current conditions at the MDC are not suitable for prolonged, multi-hour, day-after-day
review of the type of discovery in this case.

Our preoccupation with substantive issues in this case (and others) has denied us time
to prepare an application for CJA funds for Mr. Mancilla and address other CJA budgeting
issues. That task is on our to-do list, and we hope to get to it shortly.

As Officers of the Court who believe in Mr. Zhukov’s defense, we will continue to work in
good faith to honor our obligations to the Court and Mr. Zhukov, but the current state of
things prompts us to brief a renewed application for dismissal.
While we are continuing to work on the above-described renewed motion to dismiss, we
wanted the Court to have the benefit of this report in the interim.

Respectfully,

/s/ Andrew J. Frisch
Andrew J. Frisch

Abraham Rubert-Schewel
Dami Animashaun
Andrew Mancilla
 Of Counsel

cc: All Counsel
